In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Solomon, J.), dated May 2, 2013, as granted those branches of the separate motions of the defendants/third-party plaintiffs Jama M. Farah, *975Give Me the Freight, LLC, and Give Me the Freight, LLC, doing business as GTF, and the third-party defendant, Green Line Trucking, Inc., which were pursuant to CPLR 3126 to preclude him from testifying at trial on the issue of damages, to the extent of conditionally precluding him from testifying at trial “unless within thirty days plaintiff appears for deposition and IME [Independent Medical Examination] within the State of NY or stipulates to pay costs of business class airfare and accommodations for defendant’s counsel and defendant’s doctor to conduct the deposition and IME in China,” denied that branch of his cross motion which was pursuant to CPLR 3103 for a protective order directing that his deposition be conducted by remote electronic means and, in effect, denied that branch of his amended cross motion which was pursuant to CPLR 3117 (a) (3) for leave to employ a video transcription of his deposition testimony at trial in lieu of appearing in person.
Ordered that the order is modified, on the facts and in the exercise of discretion, by (1) deleting therefrom the words “unless within thirty days the plaintiff appears for deposition and IME within the State of NY or stipulates to pay costs of business class airfare and accommodations for defendant’s counsel and defendant’s doctor to conduct the deposition and IME in China,” and substituting therefor the words “unless the plaintiff pays the reasonable cost of airfare and accommodations for the defendants’ doctor to conduct the independent medical examination in China,” and (2) deleting the provisions therefrom denying that branch of the plaintiff’s cross motion which was pursuant to CPLR 3103 for a protective order directing that his deposition be conducted by remote electronic means and, in effect, denying that branch of his amended cross motion which was pursuant to CPLR 3117 (a) (3), in effect, for leave to employ a video transcription of his deposition testimony at trial in lieu of appearing in person, and substituting therefor provisions granting those branches of the plaintiff’s cross motion and amended cross motion; as so modified, the order is affirmed insofar as appealed from, with one bill of costs payable by the defendants/third-party plaintiffs and the third-party defendant.